DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 30-39, with traverse in the reply filed on June 15, 2022 is acknowledged.  However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Group I, claims 21-29, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The instant “tube bundle reactor” and  “reactor system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 30, 31, 35, 36, and 39 are objected to because of the following informalities:
In claim 30, a comma should be inserted after “material” (at line 13).
In claim 31, --vol.%-- should be inserted after “10” (at line 1).
In claim 35, a comma should be inserted after “material” (at line 21).
In claim 36, --the-- should be inserted before each of “first reactor stage”, “condenser”, “heating zone”, and “second reactor stage”.
In claim 39, “stage” (at line 2) should be changed to --stages--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the limitation “an interior of the metering tube is catalyst-free and extends from a gas-inlet-side end of the catalyst charge a predefined length into the catalyst charge and outside the catalyst charge has at least one gas inflow point and in a region of the catalyst charge, at least one gas outflow point,” (at lines 5-7) is unclear because the features are recited in a run-on sentence.
Also, the recitation of “the at least one first gas outflow point “ (at line 8) lacks proper positive antecedent basis.
Also, the relationship between “a first catalyst charge” (at line 12) and “a catalyst charge” previously set forth in the claim (at line 2) is unclear.
Also, the relationship between “a first catalyst layer” (at line 14) and the “at least two catalyst layers” previously set forth in the claim (at line 12) is unclear.
Also, the relationship between “an at least one second catalyst layer” (at lines 15) and “at least two catalyst layers” previously set forth in the claim (at line 12) is unclear.
Also, the relationship between “a first gas outflow point” (at line 16), the “at least one gas outflow point” (at line 7), and “the at least on first gas outflow point” (at line 8) is unclear.
Regarding claim 32, the recitation of “a particle diameter of the first catalyst layer” (at lines 2-3) lacks proper positive antecedent basis because the claims have not set forth that the first catalyst layer comprises particles.
Regarding claim 33, the entire limitation is unclear because the features are recited in a run-on sentence.
Also, “the axial spacing between the gas outflow points” (at lines 2-3) is unclear because this axial spacing appears to be different from “an axial spacing between the at least one gas inflow point and the first gas outflow point” previously set forth in the claim (at lines 1-2).
Also, “the axial spacing between the last gas outflow point and an end of the metering tube” (at lines 3-4) is unclear because this axial spacing appears to be different from “an axial spacing between the at least one gas inflow point and the first gas outflow point” previously set forth in the claim (at lines 1-2).
Also, the recitation of “the gas outflow points” (at line 3), which is drawn to multiple outflow points, is unclear because claim 30 sets forth “at least one gas outflow point” (at line 7), which is drawn to a single point or multiple outflow points.
Also, the recitation of “the last gas outflow point” (at line 3) lacks proper positive antecedent basis.
Also, the recitation of “a number thereof” (at line 4) is unclear because it is unclear as to which structural element is being referenced.
Also, the limitation, “a heating surface loading due to reaction heat released between the gas inflow or outflow points” is unclear because a “heating surface” has not been defined in the claims.  Furthermore, “between the gas inflow or outflow points” is unclear because reaction heat is not released at the gas inflow points, as a reaction does not occur here (i.e., at inflow opening 35 for the reaction gas 11, see FIG. 2).  Also, the recitation “gas inflow or outflow points” is drawn to multiple gas inflow points or multiple gas outflow points; however, claim 30 sets forth “at least one gas inflow point” (at line 7), which is drawn to a single inflow point or multiple inflow points, and “at least one gas outflow point” (at line 7), which is drawn to a single outflow point or multiple outflow points.
Also, the limitation, “in a range of at least one of 10 kW/m2 to 150kW/m2 and 20 kW/m2 to 50 kW/m2” (at lines 5-6) is unclear because the recitation of the broad range together with the narrow range within the same claim makes the metes and bounds of the limitation unclear.
Also, it is unclear as to what axial spacing and number of points would be considered within the scope of the claim limitation because the heat surface loading is a variable that changes depending on the intended use of the reactor.
Regarding claim 34, it is unclear as to what is meant by a “square ratio” (at line 1).
Also, the claim refers to “the reaction tube”, which is drawn to a single tube, and “the metering tube” (at line 2), which is also drawn to a single tube.  However, claim 30 set forth “a bundle of reaction tubes” (at line 2), which is drawn to multiple tubes, and “a metering tube… in each reaction tube” (at line 4), which is also drawn to multiple tubes.
Regarding claim 35, the relationship between “a reaction gas” (at lines 8-9) and “a reaction gas” previously set forth in the claim (at line 5) is unclear.
Also, the limitation “an interior of the metering tube is catalyst-free and extends from a gas-inlet-side end of the catalyst charge a predefined length into the catalyst charge and outside the catalyst charge has at least one gas inflow point and in a region of the catalyst charge, at least one gas outflow point” (at lines 11-14) is unclear because the features are recited in a run-on sentence.
Also, “the first gas outflow point” (at line 15) lacks proper positive antecedent basis, and its relationship with “at least one gas outflow point” (at line 14) is unclear.
Also, the relationship between “a first catalyst charge” (at line 20) and “a catalyst charge” previously set forth in the claim (at line 8) is unclear.
Also, the relationship between “a first catalyst layer” (at line 22) and the “at least two catalyst layers” (at line 20) is unclear.
Also, the relationship between “an at least one second catalyst layer” (at line 23) and the “at least two catalyst layers” (at line 20) is unclear.
Also, the relationship between “the catalyst charge” (at lines 26-27), “a catalyst charge” (at line 8), and “a first catalyst charge” (at line 20) is unclear.
Also, the relationship between “a portion of the condensed components” (at lines 31-32) and “at least a portion of condensed components” (at line 30) is unclear.
Regarding claim 36, the recitation of “the units” (at line 1) lacks proper positive antecedent basis.
Regarding claim 37, the limitation “the second reactor stage is a cooled reactor whose average heat transfer medium temperature is 0 K to 30 K lower than a heat transfer temperature of the reactor of the first reactor stage” is unclear.  When the second reactor stage 8 is a cooled reactor (see FIG. 5), the first reactor stage 3 and the second reactor stage 8 are located within a common heat transfer medium space 118A and cooled by the same heat transfer medium (i.e., heat transfer medium 118 from coolant circuit 157).  In another embodiment (see FIG. 6), the second reactor stage 8 is a cooled reactor, and the first reactor stage 3 and the second reactor stage 8 are located within a common heat transfer medium space and cooled by the same heat transfer medium 18.  Therefore, it is unclear as to how a heat transfer medium temperature for the second reactor stage 8 can be 0 K to 30 K lower than a heat transfer medium temperature for the first reactor stage 3 when both reactor stages are cooled by the same heat transfer medium 118,18.  See also dependent claim 39, which recites “the first and second reactor stage are located in a common heat transfer medium space”.
Also, the recitation of an “average heat transfer medium temperature” lacks proper positive antecedent basis because the claim has not set forth that the cooled reactor of the second reactor stage comprises a heat transfer medium.
Also, the recitation of “a heat transfer temperature” (at lines 2-3) is unclear because it is unclear as to whether Applicant intended to recite --a heat transfer medium temperature--, and whether this temperature is likewise an “average” heat transfer medium temperature.
Also, the relationship between “a heat transfer temperature of the reactor of the first reactor stage” and “a heat transfer medium” set forth in claim 35 (at line 9) is unclear.
Regarding claim 38, the relationship between “a reaction gas” (at lines 2-3) and “the reaction gas flowing out from the heating zone” set forth in claim 35 (at lines 33-34) is unclear.
Also, the relationship between “a heat transfer medium” (at line 3) and the heat transfer medium inferred by an “average heat transfer medium temperature” in claim 37 (at line 2) is unclear.
The remaining claims are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Penner (US 3,184,515) in view of Lehr et al. (US 7,449,037).
Regarding claims 30 and 31, Penner discloses a reactor (see Figure; EXAMPLE 1) comprising: a tube 10 filled with a catalyst charge and through which a reaction gas (i.e., a mixture of ethylene 1, HCl 2, and air 3) flows during operation and which is cooled by a heat transfer medium (i.e., a cooling medium circulating through a surrounding heat exchange jacket 11); wherein the catalyst charge comprises at least two catalyst layers of different activity (i.e., distinct zones A, B, C, and D of catalyst of increasing activity); and the at least two catalyst layers contain a same catalyst material (i.e., catalyst particles composed of 8.5% CuCl2 supported on activated alumina).
	The Figure shows a single tube 10.  However, Penner et al. discloses, “The reactor is desirably in the form of a narrow tube or a bundle of tubes… Where a large throughput is required, a bundle of tubes in a single shell can be used.  The desired temperature control can be conveniently maintained by use of a cooling jacket surrounding the catalyst tube or bundle of tubes and circulating a liquid heat exchange medium such as biphenyl at a suitable rate and temperature through the jacket,” (see column 3, line 59, to column 4, line 8).  Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tube bundle reactor for the reactor of Penner et al., wherein a bundle of tubes is filled with the catalyst charge and cooled by the heat transfer medium, to increase the throughput capacity of the reactor relative to a reactor having only a single tube.
Penner et al. (EXAMPLE 1) also discloses a first catalyst layer A in the flow direction of the reaction gas contains 7 vol.% of the catalyst material (mixed with 93 vol.% inert diluent particles).  Catalyst layer B contains 15 vol.% of the catalyst material (mixed with 85 vol.% inert diluent particles).  Catalyst layer C contains 40 vol.% of the catalyst material (mixed with 60 vol.% inert diluent particles).  Catalyst layer D contains 100 vol.% of the catalyst material.
Accordingly, the first catalyst layer A contains 46.7 vol. % of the catalyst material of the catalyst layer B (7 vol.% divided by 15 vol.%); the first catalyst layer A contains 17.5 vol. % of the catalyst material of the catalyst layer C (7 vol.% divided by 40 vol.%); and the first catalyst layer A contains 7 vol.% of the catalyst material of the catalyst layer D (7 vol.% divided by 100 vol.%).
Penner et al. therefore discloses that a first catalyst layer A in the flow direction of the reaction gas contains between 5 vol.% to 90 vol. %, or between 10 vol.% and 40 vol.%, of the catalyst material of at least one second layer B, C, and/or D.
	Penner et al. fails to disclose the claimed metering tube embedded at least partially in the catalyst charge in each reaction tube and arranged coaxially thereto.
Lehr et al. discloses a tube bundle reactor 1 (see FIG. 1; column 5, line 32, to column 6, line 26) comprising:
a bundle 2 of reaction tubes 3 filled with a catalyst charge (i.e., catalyst particles 12) and through which a reaction gas (i.e., reaction gas mixture 9) flows during operation and which are cooled by a heat transfer medium (i.e., a heat transfer medium introduced and led off through connection pieces 10);
a metering tube (i.e., a feeder tube 11) embedded at least partially in the catalyst charge 12 in each reaction tube 3 and arranged coaxially thereto, an interior of the metering tube 11 is catalyst-free and extends from a gas-inlet-side end of the catalyst charge (i.e., at an initial or front surface 13) a predefined length into the catalyst charge 12 and outside the catalyst charge 12 has at least one gas inflow point (i.e., at an open end 14 protruding out of the reaction tube 3) and in a region of the catalyst charge 12, at least one gas outflow point (i.e., feeding-in points 1, 2, and 3 at gas outlet orifices 17);
wherein the at least one first gas outflow point in a flow direction of the reaction gas (i.e., point 1) is arranged at a predefined distance from the gas-inlet-side end 13 of the catalyst charge 12 so that a partial flow of the reaction gas 9 flowing into each reaction tube 3 flows in a bypass to the catalyst charge there.
Lehr et al. also discloses that the gas outflow points (i.e., feeding-in points 1, 2, and 3, see FIG. 1) are to be placed in regions of the catalyst charge 12 that exhibit reduced velocity of flow in order to increase the velocity of flow in these regions and thereby achieve desired residence time behavior (see column 6, lines 27-53).  It was recognized that the flow velocity decreases with increasing depth of the catalyst charge (see column 2, lines 32-50).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to embed the claimed metering tube at least partially in the catalyst charge in each reaction tube in the tube bundle reactor of Penner et al. because the metering tube would provide an optimum distribution of velocity throughout the entire catalyst charge to improve the residence time behavior of the reaction gas in the catalyst charge and thereby reduce the formation of undesirable by-products (see column 2, line 50, to column 3, line 15), and the metering tube would also reduce the total pressure drop in the reactor and therefore reduce technical effort and operating costs (see column 3, lines 16-33), as taught by Lehr et al.
	Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to locate the first gas outflow point to open into the at least one second catalyst layer in the modified tube bundle reactor of Penner et al. because one of ordinary skill in the art would have expected the at least one second catalyst layer, which is located deeper into the catalyst charge, to exhibit a reduced flow velocity, and the provision of the first gas outflow point at the at least one second catalyst layer would have increased the flow velocity at the at least one second catalyst layer to produce the desired residence time behavior of the reaction gas in the catalyst charge.
	Regarding claim 32, Lehr et al. (see FIG. 1) discloses that each reaction tube 3 has an annular gap (i.e., the space containing catalyst particles 12) between an inner wall of the reaction tube 3 and an outer wall of the metering tube 11.  Lehr et al. does not specifically state that a ratio of the annular gap to a particle diameter of the catalyst charge 12 lies in a range of 2 to 6.  However, it is well-known in the art that a catalyst charge composed of smaller catalyst particles will create a larger pressure drop that a catalyst charge composed of larger catalyst particles.  Accordingly, the recitation of a specific ratio of the annular gap to a particle diameter of the first catalyst layer is not considered to confer patentability to the claim since the precise ratio would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the particle diameter of the first catalyst layer relative to the annular gap in the modified tube bundle reactor of Penner et al. to obtain the desired pressure drop through the first catalyst layer.
	Regarding claim 33, Lehr et al. (see FIG. 1) discloses an axial spacing between the at least one gas inflow point (i.e., open end 14) and the first gas outflow point 1; an axial spacing between the gas outflow points 1, 2, and 3; and an axial spacing between a last gas outflow point 3 and an end (i.e., closed end 16) of the metering tube 11; wherein three gas outflow points 1, 2, and 3 are shown in the figure.  The axial spacing and number of points are selected to obtain an optimum velocity distribution (residence time) and pressure drop throughout the catalyst charge, which improves the purity of the product by reducing the formation of undesirable by-products (see column 2, line 51, to column 3, line 34).  Lehr et al. further recognizes that the feeding of reaction gas into a catalyst charge through a plurality of axially spaced points avoids or minimizes the formation of hot spots in the catalyst charge (see column 1, lines 49-60).  Lehr et al. does not specifically state that the axial spacing and number of points are selected so that a heating surface loading due to reaction heat released between the gas inflow or outflow points is in a range of at least one of 10 kW/m2 to 150 kW/m2 and 20 kW/m2 to 50 kW/m2.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the axial spacing and number of gas inflow or outflow points in the modified tube bundle reactor of Penner et al. in order to obtain the desired velocity distribution (residence time) of the reaction gas and pressure drop through the catalyst charge, while also avoiding or minimizing the formation of hot spots to reduce the heating surface loading from the release of reaction heat.
	Regarding claim 34, Lehr al. fails to disclose that a square ratio of an internal diameter of the reaction tube 3 to an external diameter of the metering tube 11 lies in a range of 2 to 6.  However, it is well-known in the art that a larger cross-sectional flow area produces a lower pressure drop relative to a smaller cross-sectional flow area.  Therefore, the specific square ratio is not considered to confer patentability to the claim since the precise square ratio would have been considered a result effective variable by one having ordinary skill in the art.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the square ratio of the internal diameter of the reaction tube to the external diameter of the metering tube in the modified tube bundle reactor of Penner et al. in order to obtain the desired pressure drop through the reactor.
Claims 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Borsa et al. (US 2004/0102530) in view of Bos et al. (US 2011/0160318) and Lehr et al. (US 7,449,037).
Regarding claims 30, 31, 35, and 36, Borsa et al. discloses a reactor system (see FIG. 2) comprising: 
a first reactor stage (i.e., first-stage tubes 210 containing first-stage reaction portions 213; see paragraph [0035]); a condenser (i.e., an interstage fluid process chamber 156 equipped with cold-water cooling coils or other cooling heat exchanger 246; see paragraph [0037]); a heating zone (i.e., an interstage heat-exchange chamber 240 for preheating process gases flowing through second-stage inlet portions 222, see paragraph [0038]); and a second reactor stage (i.e., second-stage tubes 220 containing second-stage reaction portions 223) which are all arranged consecutively in a flow direction of a reaction gas flowing through the reactor system (i.e., gaseous syngas stream 132 flowing into the system and out of the system through a gas outlet 252; see also flow arrows 253 and 249);
wherein the first reactor stage is a tube bundle reactor comprising a bundle of reaction tubes 210 that are filled with a first catalyst charge (i.e., the reaction portions 213 contain a packed bed 237 of catalyst particles for catalyzing a Fischer-Tropsch synthesis reaction) and through which the reaction gas 132 flows during operation and which are cooled by a heat transfer medium (i.e., via a cooling medium flowing through chamber 230, see paragraph [0036]); 
wherein the condenser 156 is configured to cool the reaction gas flowing out of the tube bundle reactor (i.e., using the cold-water cooling coils 246) to a temperature below a dew point of at least a portion of components of the reaction gas and to divert at least a portion of condensed components (i.e., condensed water and hydrocarbons 252, discharged through a liquid removal outlet 245);
wherein the heating zone 240 is configured to heat the reaction gas 249 from which the condensed components 252 have been removed (i.e., process gases flowing through second-stage inlet portions 222 are preheated in interstage heat-exchange chamber 240; see paragraph [0038]); 
wherein the second reactor stage is a reactor (i.e., a tube bundle reactor comprising the second stage reaction tubes 220 containing the second-stage reaction portions 223) with a second catalyst charge (i.e., a packed bed 237 of catalyst particles for catalyzing a Fischer-Tropsch synthesis reaction), through which the reaction gas flowing out from the heating zone 240 is conveyed; and
wherein the first reactor stage, the condenser, the heating zone, and the second reactor stage form a constructive unit (i.e., a common reactor pressure vessel defining a multistage compact packed-bed Fischer-Tropsch reactor 150).
Borsa et al. fails to disclose that the first catalyst charge 213,237 comprises at least two catalyst layers of the same catalyst material but with different activity, wherein a first catalyst layer in the flow direction of the reaction gas contains 5 vol.% to 90 vol.% (or 10 vol.% to 40 vol.%) of the catalyst material of an at least one second catalyst layer.
Bos et al. discloses a tube bundle reactor comprising a bundle of reaction tubes that are filled with a catalyst charge and through which a reaction gas flows during operation and which are cooled by a heat transfer medium (i.e., a multitubular reactor, which comprises a plurality of reactor tubes at least partially surrounded by a heat transfer medium, see paragraphs [0066]-[0067]; each reactor tube comprising a fixed bed of Fischer-Tropsch catalyst particles, see paragraph [0044]-[0046]; the reactor tubes receiving a flow of syngas which flows from upstream to downstream through the fixed bed of Fischer-Tropsch catalyst particles, see paragraph [0013]).  Specifically, Bos et al. discloses that the catalyst charge may comprise at least two catalyst layers (i.e., a first layer comprising an upstream end of the fixed bed and a second layer comprising a downstream end of the fixed bed), wherein the at least two catalyst layers have different activity (i.e., the apparent catalytic activity of the catalyst particles in the upstream end of the fixed bed is lower than the apparent catalytic activity of the catalyst particles in the downstream end of the fixed bed, see paragraphs [0036]-[0037]); wherein the at least two catalyst layers contain a same catalyst material (i.e., preferably, all catalyst particles comprise the same metal as catalytically active metal, see paragraph [0040]); wherein a first catalyst layer in the flow direction of the reaction gas contains a lower concentration of the catalyst material relative to the at least one second catalyst layer (i.e., the concentration of catalytically active metal in the upstream end of the fixed bed is lower than in the downstream end, and this may be achieved by filling the reactor tube at the upstream end with less catalyst particles than at the downstream end; e.g., the fewer particles at the upstream end may be achieved by providing both catalyst particles and inert particles at the upstream end of the catalyst bed, see paragraphs [0052]-[0053]); and wherein the first catalyst layer may specifically contain 5 vol.% to 90 vol.% (or 10 vol.% to 40 vol.%) of the catalyst material of the at least one second catalyst layer (i.e., the amount of catalytically active metal per volume unit at the upstream end is 30 to 70% lower than the amount of catalytically active metal per volume unit in the remaining fixed bed volume, and this may be achieved by filling the fixed bed volume at the upstream end with less catalyst particles than the remaining fixed bed volume, see paragraph [0058]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed at least two catalyst layers for the first catalyst charge in the reactor system of Borsa et al. because the catalyst charge would be better able to withstand a process for carrying out a high-speed stop in a Fischer-Tropsch process, the catalyst charge would provide a higher selectivity during the Fischer-Tropsch process, and the catalyst charge would exhibit a better temperature profile during the Fischer-Tropsch process, as taught by Bos et al. (see paragraphs [0031]-[0035]).
Borsa et al. also fails to disclose the claimed metering tube embedded at least partially in the first catalyst charge 237 in each reaction tube 210 and arranged coaxially thereto.
Lehr et al. discloses a tube bundle reactor 1 (see FIG. 1; column 5, line 32, to column 6, line 26) comprising:
a bundle 2 of reaction tubes 3 filled with a catalyst charge (i.e., catalyst particles 12) and through which a reaction gas (i.e., reaction gas mixture 9) flows during operation and which are cooled by a heat transfer medium (i.e., a heat transfer medium introduced and led off through connection pieces 10);
a metering tube (i.e., a feeder tube 11) embedded at least partially in the catalyst charge 12 in each reaction tube 3 and arranged coaxially thereto, an interior of the metering tube 11 is catalyst-free and extends from a gas-inlet-side end of the catalyst charge (i.e., at an initial or front surface 13) a predefined length into the catalyst charge 12 and outside the catalyst charge 12 has at least one gas inflow point (i.e., at an open end 14 protruding out of the reaction tube 3) and in a region of the catalyst charge 12, at least one gas outflow point (i.e., feeding-in points 1, 2, and 3 at gas outlet orifices 17);
wherein the at least one first gas outflow point in a flow direction of the reaction gas (i.e., point 1) is arranged at a predefined distance from the gas-inlet-side end 13 of the catalyst charge 12 so that a partial flow of the reaction gas 9 flowing into each reaction tube 3 flows in a bypass to the catalyst charge there.
Lehr et al. also discloses that the gas outflow points (i.e., feeding-in points 1, 2, and 3, see FIG. 1) are to be placed in regions of the catalyst charge 12 that exhibit reduced velocity of flow in order to increase the velocity of flow in these regions and thereby achieve desired residence time behavior (see column 6, lines 27-53).  It was recognized that the flow velocity decreases with increasing depth of the catalyst charge (see column 2, lines 32-50).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to embed the claimed metering tube at least partially in the first catalyst charge in each reaction tube 210 of the tube bundle reactor in the modified reactor system of Borsa et al. because the metering tube would provide an optimum distribution of velocity throughout the entire catalyst charge to improve the residence time behavior of the reaction gas in the catalyst charge and thereby reduce the formation of undesirable by-products during a Fischer-Tropsch synthesis reaction (see column 2, line 50, to column 3, line 15), and the metering tube would also reduce the total pressure drop in the reactor and therefore reduce technical effort and operating costs (see column 3, lines 16-33), as taught by Lehr et al.
	Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to locate the first gas outflow point to open into the at least one second catalyst layer of the first catalyst charge in the modified reactor system of Borsa et al. because one of ordinary skill in the art would have expected the at least one second catalyst layer, which is located deeper into the catalyst charge, to exhibit a reduced flow velocity, and the provision of the first gas outflow point at the at least one second catalyst layer would have increased the flow velocity at the at least one second catalyst layer to produce the desired residence time behavior of the reaction gas in the catalyst charge.
	Regarding claim 32, Lehr et al. (see FIG. 1) discloses that each reaction tube 3 has an annular gap (i.e., the space containing catalyst particles 12) between an inner wall of the reaction tube 3 and an outer wall of the metering tube 11.  Lehr et al. does not specifically state that a ratio of the annular gap to a particle diameter of the catalyst charge 12 lies in a range of 2 to 6.  However, it is well-known in the art that a catalyst charge composed of smaller catalyst particles will create a larger pressure drop that a catalyst charge composed of larger catalyst particles.  Accordingly, the recitation of a specific ratio of the annular gap to a particle diameter of the first catalyst layer is not considered to confer patentability to the claim since the precise ratio would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the particle diameter of the first catalyst layer relative to the annular gap in the modified tube bundle reactor of Borsa et al. to obtain the desired pressure drop through the first catalyst layer.
	Regarding claim 33, Lehr et al. (see FIG. 1) discloses an axial spacing between the at least one gas inflow point (i.e., open end 14) and the first gas outflow point 1; an axial spacing between the gas outflow points 1, 2, and 3; and an axial spacing between a last gas outflow point 3 and an end (i.e., closed end 16) of the metering tube 11; wherein three gas outflow points 1, 2, and 3 are shown in the figure.  The axial spacing and number of points are selected to obtain an optimum velocity distribution (residence time) and pressure drop throughout the catalyst charge, which improves the purity of the product by reducing the formation of undesirable by-products (see column 2, line 51, to column 3, line 34).  Lehr et al. further recognizes that the feeding of reaction gas into a catalyst charge through a plurality of axially spaced points avoids or minimizes the formation of hot spots in the catalyst charge (see column 1, lines 49-60).  Lehr et al. does not specifically state that the axial spacing and number of points are selected so that a heating surface loading due to reaction heat released between the gas inflow or outflow points is in a range of at least one of 10 kW/m2 to 150 kW/m2 and 20 kW/m2 to 50 kW/m2.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the axial spacing and number of gas inflow or outflow points in the modified tube bundle reactor of Borsa et al. in order to obtain the desired velocity distribution (residence time) of the reaction gas and pressure drop through the catalyst charge, while also avoiding or minimizing the formation of hot spots to reduce the heating surface loading from the release of reaction heat.
	Regarding claim 34, Lehr al. fails to disclose that a square ratio of an internal diameter of the reaction tube 3 to an external diameter of the metering tube 11 lies in a range of 2 to 6.  However, it is well-known in the art that a larger cross-sectional flow area produces a lower pressure drop relative to a smaller cross-sectional flow area.  Therefore, the specific square ratio is not considered to confer patentability to the claim since the precise square ratio would have been considered a result effective variable by one having ordinary skill in the art.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the square ratio of the internal diameter of the reaction tube to the external diameter of the metering tube in the modified tube bundle reactor of Borsa et al. in order to obtain the desired pressure drop through the reactor.
Regarding claims 37-39, Borsa et al. (see FIG. 2) discloses that the second reactor stage is a cooled reactor (i.e., the second-stage tubes 220 are cooled by a cooling medium that circulates through the chamber 230); wherein the second reactor stage is a tube bundle reactor having a bundle of reaction tubes 220 filled with the second catalyst charge (i.e., the packed bed 237 of catalyst particles within the second-stage reaction portions 223) and through which the reaction gas flows during operation and which are cooled by a heat transfer medium (i.e., the cooling medium circulating through chamber 230); and wherein the reaction tubes 210,220 of the two reactors of the first and second reactor stages are located in a common heat transfer medium space (i.e., in the chamber 230).  The recitation of a specific temperature of the second reactor stage relative to the first reactor stage during an intended operation of the reactor system that does not impart further patentable weight (structure) to the apparatus claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774